Citation Nr: 1100643	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  08-03 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 
percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable disability rating for 
idiopathic thrombocytopenia.

3.  Entitlement to service connection for residuals of a 
traumatic brain injury.

4.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from March 1999 to July 1999, 
October 2001 to October 2002, and February 2004 to April 2005.  

These claims come before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in San Diego, California

Unfortunately, still further development of the evidence is 
required before the Board can adjudicate the Veteran's claim of 
entitlement to TDIU.  So, regrettably, this claim is being 
remanded to the RO via the Appeals Management Center (AMC).  
VA will notify him if further action is required on his part.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's PTSD 
causes depression, irritability, anxiety, and impaired sleep, but 
his PTSD does not cause suicidal or homicidal ideation, obsessive 
rituals, impaired thought processes, delusions or hallucinations, 
disorientation, or neglect of personal appearance and hygiene.

2.  Throughout the rating period on appeal, the Veteran's 
platelets have been above 100,000, without bleeding.

3.  There is no competent medical nexus evidence of record 
indicating the Veteran's had a traumatic brain injury in service; 
there is also no competent medical nexus evidence of record 
indicating that the Veteran's headaches are causally or 
etiologically related to the Veteran's service in the military.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 70 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-
4.14, 4.126, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria have not been met for a compensable evaluation 
for idiopathic thrombocytopenia.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002& Supp. 2009 ); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.117, Diagnostic Code 7705 (2010).

3.  A traumatic brain injury were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  



Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
the Department of Veterans Affairs (VA) is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

As the May 2005 and November 2007 rating decisions on appeal 
granted the Veteran's claims of entitlement to service connection 
for PTSD and idiopathic thrombocytopenia, such claims are now 
substantiated.   As such, his filing of a notice of disagreements 
as to the initial ratings assigned does not trigger additional 
notice obligations under 38 U.S.C.A. § 5103(a).  Rather, the 
Veteran's appeal as to the initial rating assignment triggers 
VA's statutory duties under 38 U.S.C.A. §§  5104 and 7105, as 
well as regulatory duties under 38 C.F.R. § 3.103.  As a 
consequence, VA is only required to advise the Veteran of what is 
necessary to obtain the maximum benefits allowed by the evidence 
and the law.  This has been accomplished here, as will be 
discussed below.

VA issued VCAA notice letters, dated in May 2005, October 2006, 
June 2007, and April 2009, from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter explained the 
evidence necessary to substantiate the Veteran's claims of 
entitlement to service connection and increased disability 
ratings, as well as the legal criteria for entitlement to such 
benefits.  The letter also informed him of his and VA's 
respective duties for obtaining evidence. 

In addition, the April 2009 letter from VA explained how a 
disability rating is determined for a service-connected disorder 
and the basis for determining an effective date upon the grant of 
any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, that 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
In the present case, the unfavorable AOJ decisions that are the 
basis of this appeal were decided after the issuance of an 
initial, appropriate VCAA notice.  Although the notice elements 
required by Dingess/Hartman were provided to the appellant after 
the initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  As such, 
there was no defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond to 
VA notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records and reports of VA and private 
post-service treatment and examination.  Additionally, the claims 
file contains the Veteran's own statements in support of his 
claims.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not already 
of record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims. 

The record shows that the Veteran has been examined by VA in 
connection with his claims.  The Board has reviewed the 
examination report, and finds that it is adequate for the purpose 
of deciding the issues on appeal.

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.  There is no 
indication in the file that there are additional relevant records 
that have not yet been obtained.

Increased Disability Evaluations

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
If two ratings are potentially applicable, the higher rating will 
be assigned if the disability more nearly approximates the 
criteria required for that rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with 
changes in a veteran's condition.  Thus, it is essential that the 
disability be considered in the context of the entire recorded 
history when determining the level of current impairment.  See 
38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Nevertheless, where, as here, an award of 
service connection for a disability has been granted and the 
assignment of an initial evaluation for that disability is 
disputed, separate evaluations may be assigned for separate 
periods of time based on the facts found.  In other words, 
evaluations may be "staged."  See Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999).  This, in turn, will compensate the 
veteran for times since the effective date of his award when his 
disability may have been more severe than at other times during 
the course of his appeal.

Analysis

PTSD 

The Veteran's PTSD is presently evaluated as 70 percent disabling 
under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 70 percent 
evaluation is warranted where there is occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood due to symptoms 
such as:  suicidal ideation; obsessive rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, appropriately, 
and effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a work-
like setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  38 
C.F.R. §§ 4.125-4.130.

Considering the evidence relating to the Veteran's service-
connected PTSD under the relevant rating criteria, Diagnostic 
Code 9411, the Board finds that the Veteran's disability picture 
is most consistent with the current 70 percent disability 
evaluation, and that an increased disability evaluation is not 
warranted.  In this regard, the objective clinical evidence of 
record does not show that the Veteran experiences obsessional 
rituals which interfere with routine activities, or that he has 
intermittently illogical, obscure, or irrelevant speech, near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively, spatial 
disorientation, or neglect of personal appearance and hygiene.  
The Veteran also does not have grossly impaired thought processes 
or communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting himself or 
others; intermittent inability to perform activities associated 
with daily living (including maintaining personal hygiene); 
disorientation as to time or place; memory loss for names of 
close relatives, own occupation, or own name, as a result of his 
service-connected PTSD.  

Although the Board acknowledges that the Veteran testified as to 
some suicidal ideation without intent at his October 2010 Board 
hearing, he denied experiencing suicidal or homicidal ideation at 
his May 2009 VA examination, and there was no objective evidence 
of such ideation or evidence of hallucinations or delusions at 
that examination.  Likewise, at his August 2008 VA examination, 
the Veteran had good hygiene and was alert, cooperative, and 
correctly oriented in all spheres (to time, place, and person); 
at that time, he also had intact long-term memory, normal speech, 
and logical and goal-directed thought processes, despite a 
constricted affect and depressed mood.  According to the 
Veteran's VA examination reports and treatment records, the 
Veteran has been oriented and cooperative, with normal thought 
processes and no psychosis.  His memory is unimpaired, and his 
insight and judgment are fair.  Similarly, there was no evidence 
of involuntary movements or psychomotor agitation.  More 
recently, at his May 2009 VA examination, the Veteran had normal 
psychomotor activity, speech, concentration, and thought 
processes, despite some anxiety.  Moreover, he was alert, 
oriented, and cooperative, with good judgment and insight.  There 
was no evidence of hallucinations or delusions, panic attacks, 
suicidal or homicidal ideation, or obsessive behavior.  The 
Veteran had irritability and impaired sleep, but impulse control 
was good and his memory was only mildly impaired.   

Additionally, the Veteran had a Global Assessment of Functioning 
(GAF) score, as a result of the impact of his service-connected 
PTSD, of 55 on examination in September 2007, 50 on VA 
examination in August 2008, and of 65 in May 2009.  The May 2009 
VA examiner also noted that the Veteran had some limitations due 
to his excessive use of caffeine, which has been confirmed by an 
EEG as caffeine-induced brain toxicity, but that the Veteran did 
not have total occupational or social impairment, or deficiencies 
in judgment, thinking, family relations, work, or mood due to his 
PTSD.  The Board acknowledges that a GAF score is probative as it 
relates directly to the veteran's level of impairment of social 
and industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 
204, 207 (1994).  In this regard, the VA medical providers and 
examiners' clinical findings are nevertheless probative in making 
this important determination, as these findings more accurately 
portray the relevant, objective symptoms of the Veteran's 
service-connected PTSD.  See 38 C.F.R. §§ 4.2, 4.6.  So there is 
no justification for increasing the rating for the Veteran's PTSD 
on the basis of his GAF scores; as they are commensurate with his 
current rating.  See 38 C.F.R. § 4.7.

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extra-schedular basis for 
both of the time periods at issue.  However, the record does not 
present such an exceptional or unusual disability picture so as 
to render impractical the application of the regular rating 
schedule standards.  See 38 C.F.R. § 3.321(b)(1).  There has been 
no showing by him or anyone on his behalf that his PTSD, standing 
alone, has caused marked interference with his employment (beyond 
that contemplated by his 70 percent schedular rating) or that his 
PTSD necessitated frequent periods of hospitalization such that 
application of the regular schedular rating standards is rendered 
impracticable.  As such, the Board finds that this case does not 
warrant referral to the Director of Compensation and Pension 
Service for extra-schedular consideration.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the Board finds that the evidence of record 
reveals manifestations consistent with a 70 percent evaluation 
for PTSD.  See 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

Idiopathic Thrombocytopenia

The Veteran's idiopathic thrombocytopenia is currently evaluated 
as noncompensable under 38 C.F.R. § 4.117, Diagnostic Code 7705.  
A noncompensable disability rating is warranted where there is a 
stable platelet count of 100,000 or more without bleeding.  A 30 
percent disability evaluation is warranted for a stable platelet 
count of 70,000 to 100,000, without bleeding.  See 38 C.F.R. 
§ 4.117, Diagnostic Code 7705 (2010).

Upon reviewing these rating criteria in relation to the evidence 
for consideration, the Board finds that the Veteran's disability 
picture is most consistent with his current noncompensable 
disability rating for his idiopathic thrombocytopenia and his 
claim for a higher rating must be denied.  The objective clinical 
evidence of record does not show that he experiences a stable 
platelet count between 70,000 and 100,000, without bleeding.  
Indeed, the medical evidence of record indicates that the 
Veteran's platelet count is consistently above 100,000 and that 
there is no evidence of bleeding.  The Board points out that the 
May 2009 VA examiner stated that the Veteran has no bleeding 
tendencies and does not require any medication to keep his 
thrombocytopenia under control; his platelet count was 128,000.  
Therefore, his symptomatology specifically attributable to the 
idiopathic thrombocytopenia most closely fits within the criteria 
for the currently assigned noncompensable disability evaluation.

The Board has also considered whether the Veteran is entitled to 
an increased disability evaluation on an extra-schedular basis.  
However, the Board concludes that the record does not present 
such "an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the Board 
finds that there has been no showing by the Veteran that his 
idiopathic thrombocytopenia, standing alone, resulted in marked 
interference with employment or necessitated frequent periods of 
hospitalization so as to render impractical the application of 
normal rating schedule standards.  Accordingly, the Board finds 
that this case does not warrant referral to the Director of 
Compensation and Pension Service for extra-schedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In conclusion, the Board finds that the evidence of record 
reveals manifestations consistent with a noncompensable 
disability evaluation for idiopathic thrombocytopenia.  See 
38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Service Connection

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases will be presumed to have been incurred or aggravated in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption is rebuttable by probative 
evidence to the contrary.

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to service connection for traumatic brain injury.

The Veteran has not been diagnosed with traumatic brain injury.  
In this regard, the Board points out that the Veteran's available 
service treatment records do not show any evidence of treatment 
for or a diagnosis of a traumatic brain injury.  Although the 
Veteran asserts that he had a head injury when his Humvee was hit 
by an improvised explosive device, the treatment records from 
that April 2004 incident indicate that the Veteran denied 
experiencing a loss of consciousness or any neurovascular 
symptoms.  The Veteran had minor shrapnel wounds to the bridge of 
his nose and arms, but no other injuries.  The Veteran was seen 
for complaints of headaches and tinnitus in October 2004, after a 
mortar attack, but the Veteran again denied loss of 
consciousness, dizziness, confusion or amnesia.  Likewise, the 
Veteran's September 2005 Report of Medical History does not show 
any related complaints or disabilities; he expressly denied 
experiencing headaches, problems with vision, or dizziness.  See 
38 C.F.R. § 3.303(a) (service connection requires that the facts 
"affirmatively [show] inception or aggravation ... ."). 

Likewise, post-service VA and private treatment records are 
negative for evidence of treatment for or a diagnosis of a 
traumatic brain injury.  Although the Board acknowledges that the 
Veteran was evaluated for traumatic brain injury at the VA 
Medical Center, and that a diagnosis of mild traumatic brain 
injury was noted in his treatment records, the Board points out 
that this diagnosis appears to have been based on the history as 
provided by the Veteran, which is inconsistent with the medical 
evidence of record.  See Reonal v. Brown, 5 Vet. App. 458, 494-95 
(1993) (the presumption of credibility is not found to "arise" 
or apply to a statement to a physician based upon an inaccurate 
factual premise or history as related by the veteran).  See also 
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (the Board is not 
required to accept unsubstantiated or ambiguous medical opinions 
as to the origin of the veteran's disorder).  

Furthermore, at July 2007 and August 2008 VA examinations, the 
neurological evaluation results indicate that the Veteran did not 
meet the criteria for a diagnosis of a traumatic brain injury.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement to service-connected disease or 
injury to cases where such incidents have resulted in a 
disability.").  See also Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) (a veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
such veteran's service and the disability).  All of the VA 
examiners noted the lack of headache symptoms consistent with a 
head injury, or a traumatic brain injury.  The VA examiners noted 
that the there was no evidence of neurological or cognitive 
limitation upon examination.  The July 2007 VA examiner also 
noted that the Veteran's EEG examination results did not indicate 
evidence of a traumatic brain injury, and that his headache 
symptoms were indicative of sinusitis.  Thus, there currently is 
no persuasive medical nexus evidence of record indicating the 
Veteran developed a traumatic brain injury, or any residuals 
thereof, during or as a result of his service in the military.  
See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)) ("In 
order for service connection for a particular disability to be 
granted, a claimant must establish he or she has that disability 
and that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other manifestation 
of the disability during service.'")  See also Madden v. Gober, 
125 F.3d 1477, 1481 (1997) (in evaluating the evidence and 
rendering a decision on the merits, the Board is required to 
assess the credibility and probative value of proffered evidence 
in the context of the record as a whole).  

The Board observes that medical evidence generally is required to 
establish a medical diagnosis or to address questions of medical 
causation.  Lay assertions of medical status typically do not 
constitute competent medical evidence for these purposes.  
Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  Nevertheless, lay assertions may 
serve to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  See 
38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  The Veteran has not shown, however, that he has the 
expertise required to diagnose a traumatic brain injury.  A 
traumatic brain injury is not the type of disorder capable of lay 
diagnosis.  Nor is the Veteran competent to offer an opinion 
regarding any causal relationship between this claimed disability 
and active service.  While the Veteran's contentions have been 
considered carefully, these contentions are outweighed by the 
medical evidence of record showing that the Veteran does not 
currently have traumatic brain injury which could be attributed 
to active service.

As there is a preponderance of the evidence against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for a disability rating in excess of 70 percent for 
PTSD is denied.

The claim for a compensable disability rating for idiopathic 
thrombocytopenia is denied.

Entitlement to service connection for traumatic brain injury is 
denied.



REMAND

The RO most recently denied the Veteran's claim of entitlement to 
TDIU in an August 2009 rating decision.  According to VA Form 
119, Report of Contact, the Veteran continued to assert that he 
was entitled to TDIU.  In addition, the Veteran submitted a VA 
Form 9 in August 2009, wherein he indicated that he disagreed 
with the RO's decision to deny his claim.  These statements may 
be reasonably construed as expressing disagreement with the RO's 
August 2009 rating decision denying the Veteran's claim of 
entitlement to TDIU, and the Board thus concludes that these 
statements constitute a timely notice of disagreement (NOD) with 
the RO's August 2009 decision.  See 38 C.F.R. § 20.201 (NOD does 
not require special wording); Palmer v. Nicholson, 21 Vet. App. 
434, 437 (2007) ("VA has always been, and will continue to be, 
liberal in determining what constitutes a Notice of 
Disagreement") (quoting 57 Fed. Reg. 4088, 4093 (Feb. 3, 1992)).  

As such, this claim must be remanded to the RO for issuance of a 
statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 
238, 240-241 (1999).  The Veteran also must be given an 
opportunity to perfect an appeal to the Board concerning this 
issue by submitting a timely substantive appeal (e.g., a VA Form 
9 or equivalent statement).  See 38 C.F.R. §§ 20.200, 20.202, 
20.300, 20.301, 20.302, 20.303, 20.304, 20.305.

Accordingly, the case is REMANDED for the following action:

Issue the Veteran a statement of the case 
with respect to the issue of entitlement to 
TDIU.  The Veteran should be informed that 
he must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of this matter to the Board.  See 38 
C.F.R. §§ 20.200, 20.202, and 20.302(b).  

If, and only if, the appellant submits a 
timely substantive appeal concerning this 
additional issue should the issue be 
forwarded to the Board for appellate 
consideration. 

The purpose of this remand is to further develop the record and 
afford due process.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


